DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 06/14/2021, to claims 1-2, 4-5, 8-10, 20, and 23 have been acknowledged by the Examiner. Claims 3, 7, 11, 14, 17-19, 21-22, and 24-25 remain cancelled. No new claims have been added.
Thus, claims 1-2, 4-6, 8-10, 12-13, 15-16, 20, and 23 are being examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claim have been withdrawn. 
Applicant's arguments filed 06/14/2021 with respect to the prior art rejections of the pending claims have been fully considered but they are not persuasive. Amended independent claims 1, 20, and 23 has been amended to recite subject matter and specific limitations that were not present in the original claims examined- specifically being the limitations regarding the deformation of the sections. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claimed limitation of the independent claims. Rejections for dependent claims 2, 4-6, 8-10, 12-13, and 15-16 have also been amended based on the re-interpretation and examination of independent claim 1, also further considering the amendments to the claims themselves.
Claim Objections
Claims 1, 20 and 23 are objected to because of the following informalities:  
Claim 1- “at least one narrowing section” should read as “a narrowing section” 
Claims 20 & 23- both instances of “said narrowing section” should read as “said at least one narrowing section”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20090078270 A1) in view of Harrington (US 5954715 A), as evidenced by Herr (US 20170136143 A1).
Regarding claim 1, Meier discloses an occlusion device for blocking a biological tube (Abstract- “A male contraception implant for insertion into the vas deferens…”, Figure 2B- implant 2), where said occlusion device comprises: at least two sections, each of said medical grade silicone and may be formed by injection molding or other similar method. The use of silicone yields a flexible, comfortable implant 2 that does not induce the sensation to the patient of the presence of a foreign body.”), wherein each said at least two sections are configured to contact said biological tube (Figure 1- wide body segments 24, 26, 30, [0036]- “The widened segments 22 will form an interference fit with the walls of the vas deferens, thus securing the implant 2 within the vas deferens”, wherein the widened segments 22 are analogous to the inherent widened segments of Figure 2B), and each of at least two sections and said narrowing section are configured to deform when a force is applied by said peristaltic wave ([0035]- discusses that the implant 2 is made of a flexible silicone material, wherein each section of the occlusion device that is made of this material is capable of being deformed when a force is applied by a peristaltic wave because of the inherent properties of elasticity of the described silicone material; see MPEP 2112 for reference regarding inherency), wherein said biological tube is a vas deferens (Abstract, Figure 4- shows implant 2 inserted within the vas deferens), and said occlusion device may be blocking the vas deferens during transportation of spermatozoes through the vas deferens ([0036]-“The widened segments 22 will form an interference fit with the walls of the vas deferens, thus securing the implant 
Meier does not specifically disclose wherein said narrowing section is configured to contact said biological tube. Harrington teaches an occlusion device (Abstract, Figures 3a & 3b- plug 24) wherein a narrowing section is configured to contact said biological tube (Figures 3a & 3b- shows the insertion of plug 24 wherein insulator 29 portions between electrodes 36d, 36p, 35d, and 35p are understood to be narrowings of the occluding plug 24 and wherein insulator 29 portions abut the biological tube, [Col 6, lines 60-63]- “The electrode plug 24, including the electrodes 36d, 36p, 35d, and 35p, and the insulator 29, remain within the uterotubal junction. The surrounding tissue will heal in this condition, essentially surrounding and encapsulating the electrode plug to create a mechanical lock on the plug.”). A person of ordinary skill in the art would recognize that the indicated narrowing between the at least one sections of the device of Meier may contact the biological tube in a similar manner as the indicated narrowing of the plug of Harrington. Doing so would not hinder the functionality of the device of Meier to be able to occlude the vas deferens of a patient. Thus, the claimed limitation is met as discussed. Meier and Harrington are analogous because they both teach occlusion devices to occlude a reproductive system lumen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the narrowing section of the occlusion device as disclosed by Meier to be configured to contact said biological tube in a similar manner as taught by Harrington. A skilled artisan would have been motivated to have the narrowing of the occlusion device contact said biological tube because Harrington suggests that having all sections of the plug allows a better mechanical lock within the biological tube (Harrington- [Col 6, lines 60-63]). A skilled artisan would also have a reasonable 
Meier as modified by Harrington does not explicitly teach each of said at least two sections and said narrowing section are configured to deform independently from other sections and narrowing sections when a force is applied by said peristaltic wave and said biological tube being prone to a peristaltic wave having a wave length, the length of at least one of said at least two sections corresponds substantially to the wave length of said peristaltic wave in said biological tube, and wherein the peristaltic wave arises in the vas deferens. Meier as modified by Harrington does teach the occlusion device inserted within the lumen of the vas deferens (Meier Claim 14- discusses male contraception using implant 2 and how it is inserted into the vas deferens). Because the material used is an elastic material, it would have been known that the occlusion device as taught by Meier as modified by Harrington is capable of having the length of at least of the said two sections corresponds substantially to a wave length of a peristaltic wave of a biological tube so as to absorb the peristaltic wave (see MPEP 2112 for reference regarding inherency) and the elastic material of the device would allow each of the at least two sections and said narrowing would also be capable to deform independently from other sections and narrowing sections as the peristaltic wave within the biological tube propagates throughout the length of the biological tube, wherein the manner of propagation is evidenced in the instant disclosure of the invention (Figures 5 and 9 and its related description). The occlusion device of Meier as modified by Harrington inserted within the vas deferens (Meier Figure 4) would be subject to the mentioned propagation of the wave (in the manner as evidenced by the instant disclosure of the invention) wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the sections of the occlusion device as taught by Meier as modified by Harrington is capable of having a length corresponding to the wave length as to of a peristaltic wave so as to absorb said peristaltic wave, especially of the vas deferens as is evidenced by Herr. A skilled artisan would have been motivated to understand the instantly claimed situation and interaction of the occlusion device with the inherent peristalsis of the biological tube because Meier as modified by Harrington teaches the preferred material of the occlusion device comprised of the two sections and narrowing to be able to function as instantly claimed (Meier- [0035]). A skilled artisan would also have known that a peristaltic wave is an innate force within a biological tube that has variable properties depending on the individual and the type of biological tube being referenced. A skilled artisan would also have a reasonable expectation to manufacture the occlusion 
Regarding claim 2, Meier as modified by Harrington teaches the occlusion device for blocking said biological tube according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said at least two sections comprises at least three sections (Meier Figure 2B- main body section 20 with first, second and third wide body segments 24,26,30), and said at least three sections are substantially of the same length, lec (Meier Figure 2B- segments 24,26,30 are shown to be substantially the same length).
Regarding claim 4, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein each of said at least two sections and said narrowing section (Meier Figure 2B- implant 2 comprised of segments 24, 26,30 interconnected by narrower portion 28) independently from other sections, is configured to expand and deform under influence from an applied biological pressure, contraction along the length of said occlusion device, or both (see claim 1 discussion above- discusses that the occlusion device as taught by Meier as modified by Harrington would be subject to each expansion and contraction of peristalsis within the biological tube-the vas deferens- as the wave propagates throughout the length of the biological tube as further evidenced by the disclosure of the instant invention and Herr).
Regarding claim 5, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said at least two sections and said narrowing section (Meier Figure 1- implant 2 comprised of segments 24, 26 interconnected by narrower portion 28) are configured so 
Regarding claim 6, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said occlusion device (Meier Figure 1- implant 2; Harrington Figure 3b- electrode plug 24) is releasable from said biological tube, and is configured to be removed (Meier [0026]- “The present invention is an implantable male contraception device 2 that may easily be introduced and, if necessary, removed from a patient”) after use without damaging the biological tube (Meier [0036]- “to remove the implant 2, the head 16 may be grasped by hand or instrument, and withdrawn from the vas deferens without any significant surgical intervention such as required by the conventional contraception implants and procedures). 
Regarding claim 9, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said at least two sections comprises an outer diameter (Meier Figure 2B- segments 24,26,30 have inherent outer diameters) being substantially a size of an inner 
Meier as modified by Harrington does not explicitly teach wherein an outer diameter of said at least two sections is in a range of approximately 0.1-0.65 mm in diameter, and the diameter of said narrowing section is in a range of 0.05-0.030 mm in diameter. Meier as modified by Harrington teaches that the occlusion device has an overall diameter (Meier [0035, 0044]- discusses that the preferred overall diameter of the implant 2 should be less than 1.2 millimeters, wherein the recited range may be optimized to be a value within the instantly claimed range for the diameter because the claimed range is encompassed within the recited range, see MPEP 2144.05 for reference regarding ranges) and teaches that the narrowing has a smaller diameter than the at least two sections (Meier [0031]- “first and second wide body segments 24,26 interconnected by a narrower width portion 28”). Although Meier does not explicitly teach the occlusion device wherein the diameter of said narrowing is in a range of 0.05-0.30 mm in diameter, it is clearly seen in the figure that the narrower width portion would have a smaller diameter than the wide body segments. It would have been obvious to one of ordinary skill in the art that the diameter of the narrowing may be optimized to have a diameter within the claimed range because the claimed diameter is preferable for a biological tube, specifically for use in the vas deferens as suggested by the disclosure of the instantly claimed invention. Thus, the claimed limitations are met as discussed. Meier as modified by 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the occlusion device with at least two sections and a narrowing as taught by Meier as modified by Harrington to have a diameter of the two sections be that as taught by Meier, wherein the diameter could be optimized to be specifically the range claimed and wherein it would have been obvious to understand that the diameter of the narrowing can be the range as claimed as it is for a preferred biological tube. A skilled artisan would have been motivated to utilize an occlusion device with the instant diameters for the at least two sections and the narrowing as suggested by Meier because this size allows for small incisions to be made in the vas deferens which would heal a lot faster when compared to the conventional incision size (Meier-[0035]). A skilled artisan would also have a reasonable expectation to manufacture the occlusion device as taught by Meier as modified by Harrington to have sections of the instantly claimed diameters for because Meier as modified by Harrington suggests that the instant diameters are conventional in occlusion devices applied to a biological tube of the reproductive system that are analogous to the instantly claimed invention. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20090078270 A1) in view of Harrington (US 5954715 A), and in further view of Swann (USPN 8100129 B2). 
Regarding claim 8, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said at least two sections are of substantially the same length (Meier Figure 2B- segments 24, 26, 30 of implant 2 are shown to be the same length; Harrington Figure 3b- electrodes 36d, 36p, 35d, and 35p of plug 24 are shown to be the same length) connected by a narrowing with a length (Meier Figure 2B- portions 28 of implant 2 has an inherent 
Meier as modified by Harrington does not explicitly teach wherein each of said at least two sections is in a range of approximately 1.5-3.5 mm in length, and said at least one narrowing preferably being in a range of 0.3-0.9 mm in length. Swann teaches an occlusion device comprised of at least two sections and at least one narrowing (Figure 5d- elongated plug 516 comprised of end portions 520 and elongated mid-section 518) wherein teach wherein each of said at least two sections is in a range of approximately 1.5-3.5 mm in length ([Col 11, lines 30-33]- “The mid-section 518 may range in length from 1-20 mm and have an outer diameter of 0.5-1.5 mm. The length of the plug 516 may range from 1 mm to 4 cm, with a preferred length between 3-4 mm.”, wherein when the length of the mid-section is removed from the total length of the plug 516, each end portion would have a length within the calculated range of 0-10 m in length which encompasses the instantly claimed range), and said at least one narrowing preferably being in a range of 0.3-0.9 mm in length ([Col 11, lines 30-31]- “The mid-section 518 may range in length from 1-20 mm and have an outer diameter of 0.5-1.5 mm.”). A person of ordinary skill in the art would recognize that the calculated range of the end portions 520 of Swann encompass the recited range and may be optimized to be of the recited range of 1.5-3.5 mm (see MPEP 2114.05 for reference regarding ranges) and applied to the at least two sections of the occlusion device of Meier as modified by Harrington. Also, a person of ordinary skill would recognize that the recited range of the narrowing as taught by Swann is very close to the instantly claimed range, such that it would have been known that the length of the narrowing of Swann may be optimized to be within the range as instantly claimed (see MPEP 2144.05 for reference regarding ranges) and applied to the narrowing as taught by Meier as modified by Harrington. Thus, the claimed limitations are met as discussed. Meier 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lengths of each of the at least two sections and at least one narrowing of the occlusion device as taught by Meier as modified by Harrington to be the instantly claimed lengths and optimized lengths as taught by Swann and discussed above. A skilled artisan would have been motivated to utilize sections of the occlusion device within the instantly claims lengths because Swann suggests that these lengths allow easy delivery and placement into the reproductive lumen (Swann- [Col 11, lines 30-40]). A skilled artisan would also have a reasonable expectation to manufacture the occlusion device with at least two sections and a narrowing as taught by Meier as modified by Harrington to be of instantly claimed lengths because Swann suggests that these lengths of the sections of the occlusion device are conventional in occlusion devices for occluding reproductive lumens that are analogous to Meier as modified by Harrington. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20090078270 A1) in view of Harrington (US 5954715 A), and in further view of Callister-3rd embodiment (US 2005/0192616 A1). Callister-3rd embodiment is defined by Figures 3A-3B and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 10, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said at least two sections and said narrowing are interconnected (Meier Figure 2B-shows wide body segments 24,26,30 interconnected to each other via narrower wide portions 28).
	Meier as modified by Harrington does not teach wherein the at least two sections and said narrowing comprises a hollow interior, which are interconnected so as to allow for passage of a material constrained within a total length of said occlusion device. Callister-3rd embodiment teaches an occlusion device wherein said at least two sections (Figure 3A- inflatable segments 52,53) and said narrowing (see annotated Figure 3A below- indicated narrowing of inflation tube 57 between intermediate section 54 which is also between inflatable segments 52, 53) comprises a hollow interior (Figure 3A- the two sections 52,53 and the narrowing are inflatable, thus the interior must be hollow in order to inflate), which are interconnected so as to allow for passage of material constrained within a total length of said occlusion device ([0048]- "An inflation tube 57 passes through the intermediate section 54 and connects the two inflatable segments 52 and 53 so that when an inflation fluid, such as saline, contrast fluid or a biocompatible gas, is introduced down the catheter lumen 58.”). A person of ordinary skill would recognize that the elastic material sections of the occlusion device as taught by Meier as modified by Harrington may be configured to be hollow and inflatable in a similar manner as the occlusion device sections of Callister-3rd embodiment- which are also of a similar silicone rubber material (Callister- [0048]). Doing so would not hinder the functionality of the device to be able to occlude the vas deferens of a patient. Thus, the claimed limitations are met as discussed. Meier as modified by Harrington and Callister-3rd embodiment are analogous because the combination and Callister-3rd embodiment teaches elastic occlusion devices to occlude a reproductive lumen.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the occlusion device with at least two sections and at least one interconnected narrowing as taught by Meier as modified by Harrington wherein the sections and narrowing have a hollow interior so as to allow for passage of a material constrained within a total length of said occlusion device as taught by Callister-3rd embodiment. A skilled artisan would have been motivated to utilize sections that have a hollow interior because Callister-3rd embodiment suggests that having a hollow interior rd embodiment suggests that having hollow and inflatable sections are conventional in elastic occlusion devices to occlude a reproductive lumen that are analogous to Meier as modified by Harrington.

    PNG
    media_image1.png
    312
    544
    media_image1.png
    Greyscale

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20090078270 A1) in view of Harrington (US 5954715 A), and in further view of Callister-1st embodiment (US 2005/0192616 A1). Callister-1st embodiment is defined by Figures 1A-1C and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 12, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein said occlusion device is comprised of an elastic material (Meier [0035]- 
Meier as modified by Harrington does not teach wherein said occlusion device is configured to be in a first state having a first volume, and a second state, wherein said occlusion device is expanded to obtain a second larger volume, an expansion is configured to propagate said occlusion device radially, and said second larger volume is obtained by said occlusion device being configured to be inflatable. Callister-1st embodiment does teach an occlusion device (Figure 1A- occlusion device 10 with occlusion element 11) wherein said occlusion device is configured to be in a first state having a first volume (Figure 1A- occlusion device 10 in its original state, not inflated), and a second state, wherein said occlusion device is expanded to obtain a second larger volume (Figure 1B- occlusion device 10 is expanded to a larger volume), an expansion configured to propagate said occlusion device radially (Figure 1C- occlusion device 10 continues to expand after release from insertion device), and said second larger volume is obtained by said occlusion device being configured to be inflatable (Figure 1A- inflatable balloon-like barrier 12 of the occluding element 11 connects to a one-way valve 16 to allow inflation fluid to be injected to obtain a larger volume, [0040-0043]). A person of ordinary skill would recognize that the elastic material sections of the occlusion device as taught by Meier as modified by Harrington may be configured to be hollow and inflatable in to function to be of the different volumes in a similar manner as the occlusion device of Callister-1st embodiment- which is also of a similar silicone rubber material (Callister- [0041]). Thus, the claimed limitations are met as discussed. Meier as modified by Harrington and Callister-1st embodiment are analogous because the combination and rd embodiment teaches elastic occlusion devices to occlude a reproductive lumen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the occlusion device as taught by Meier as modified by Harrington to be inflatable and have different states of volume by inflation of the occlusion device as taught by Callister-1st embodiment. A skilled artisan would have been motivated to utilize the occlusion device configured to be inflatable and have a first and second state identified by increasing volumes because Callister-1st embodiment suggests the occluding device may have more of a preferred solid structure for occluding a biological tube, specifically to expand the device until it is contact with the wall of the body lumen (Callister- [0043]). A skilled artisan would also have a reasonable expectation to manufacture the occlusion device as taught by Meier as modified by Harrington to be inflatable to have two states defined by increasing volumes because Callister-1st embodiment teaches that having a first and second state of a larger volume is conventional in occlusion devices to occlude a reproductive lumen that are analogous to Meier as modified by Harrington. 
Regarding claim 13, Meier as modified by Harrington and Callister-1st embodiment teaches the occlusion device according to claim 12 as discussed above. Meier as modified by Harrington and Callister-1st embodiment further teaches wherein the occlusion device (Meier Figure 1- implant 2; Harrington Figure 3b- plug 24; Callister-1st embodiment Figure 1A- occluding device) is filled with a fluid, gas, or a resilient material (Callister-1st.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20090078270 A1) in view of Harrington (US 5954715 A), and in further view of Shandas (US 20100192959 A1).
Regarding claim 15, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches wherein a surface of said occlusion device is configured to be contact with an inner wall of said biological tube (Meier Figure 4- implant 2 with an inherent outer surface within the vas deferens wherein the surface of the implant 2 is shown to contact an inner wall of the vas deferens; Harrington Figure 3b- plug 24 with an inherent surface is shown to abut the uterotubal junction 11).
Meier as modified by Harrington does not teach the occlusion device wherein the surface of said occlusion device is provided with a friction-enhancing surface. Shandas does teach an occlusion device wherein the surface of said occlusion device (Figure 1-SMPTCD 130 having an inherent surface) is provided with a friction-enhancing surface ([0037]- "an initial surface may have roughness in a random pattern and a surface left after a dissolving material has dissolved may have a roughness that is ordered and repeating."). Meier as modified by Harrington and Shandas are analogous because the combination and Shandas both teach occlusion devices intended to be used in reproductive lumens as a means of contraception. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the occlusion device having a surface abutting the inner of the biological tube as taught by Meier as modified by Harrington to have a friction-enhancing surface as taught by Shandas. A skilled artisan would have been motivated to utilize an occlusion device with a friction-enhancing surface because Shandas suggests that a rough surface abutting the biological tube will allow medications or drugs to aid contraception to disperse on a greater area of the biological tube (Shandas- [0035-0036]). 
Regarding claim 16, Meier as modified by Harrington teaches the occlusion device according to claim 1 as discussed above. Meier as modified by Harrington further teaches the occlusion device having a surface (Meier Figures 2B- shows implant 2 having an inherent outer surface).
Meier as modified by Harrington does not teach the occlusion device wherein a surface is treated with a material that is inert to the surface of said inner wall of said biological tube. Shandas does teach an occlusion device wherein a surface of the occlusion device (Figure 1- SMPTCD 130 with an inherent surface) is treated with a material that is inert to a surface of an inner wall of said biological tube ([0034]- "Dissolving materials may be used to create surface roughness, for example, in order to increase biocompatibility of the network.”). Meier as modified by Harrington and Shandas are analogous because the combination and Shandas both teach occlusion devices intended to be used in reproductive lumens as a means of contraception.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the occlusion device as taught by Meier as modified by Harrington to be treated with an inert or biocompatible surface material as taught by Shandas. A skilled artisan would have been motivated to utilize an inert or biocompatible surface material on the surface of the occlusion device because Shandas suggests that the dissolving materials bonded within the polymers of the occlusion device will allow increased biocompatibility between the biological tube and the device (Shandas- [0033-0034]). A skilled artisan would also have a reasonable expectation to manufacture the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (EP 2404580 A1) in view of Harrington (US 5954715 A).
Regarding claim 20, Jimenez discloses a method of inserting an occlusion device (Figure 3- occluding member 20) into a biological tube (Abstract) comprising the steps of: providing an insertion device with a carrying element (Figure 1- catheter delivery system 10), in a state of insertion said carrying element releasably carries the occlusion device (Figure 3- occluding member 20 disposed within the catheter delivery system 10), for inserting the occlusion device, inserting and guiding the insertion device (Figure 3- catheter delivery system 10) through at least one other biological tube before arriving at the biological tube wherein the occlusion device is arranged (see annotated Figure 1 below- occluding member 20 is guided up the cervix before being placed in the fallopian tube 34, [0061]- “The catheter 10 can be advanced under fluoroscopic or endoscopic visualization until occluding member 20 is positioned within one of the female patient’s fallopian tubes 34”); inserting the insertion device into a mouth of the biological tube, guiding the insertion device and the occlusion device into the biological tube and arranging the occlusion device at the desired location in the biological tube (see annotated Figure 1 below- catheter delivery system 10 with the occluding member 20 is guided through the vagina via the cervix , up until the placement of the occluding member 20 in the fallopian tube 34 at a specific desired location as indicated by the arrows), wherein said biological tube is a vas deferens (Figure 2- occluding device can be positioned in the vas deferens 36, [0061]), and wherein the insertion device with the occlusion device (Figure 3- catheter 10 and occluding member 20) is inserted in the mouth of a urethra and guided further into 
Jimenez does not disclose wherein each of said at least two sections and said narrowing section are configured to contact said biological tube. Harrington teaches an occlusion device (Abstract, Figures 3a & 3b- plug 24) wherein each section and a narrowing section is configured to contact said biological tube (Figures 3a & 3b- shows the insertion of plug 24 wherein insulator 29 portions between electrodes 36d, 36p, 35d, and 35p are understood to be narrowings of the occluding plug 24 and wherein insulator 29 portions and electrodes are shown to abut the biological tube 11, [Col 6, lines 60-63]- “The electrode plug 24, including the electrodes 36d, 36p, 35d, and 35p, and the insulator 29, remain within the uterotubal junction. The surrounding tissue will heal in this condition, essentially surrounding and encapsulating the electrode plug to create a mechanical lock on the plug.”). A person of ordinary skill in the art would recognize that the indicated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least two section and narrowing section of the occlusion device as disclosed by Jimenez to be configured to contact said biological tube in a similar manner as taught by Harrington. A skilled artisan would have been motivated to have the sections and narrowing of the occlusion device contact said biological tube because Harrington suggests that having all sections of the plug allows a better mechanical lock within the biological tube (Harrington- [Col 6, lines 60-63]). A skilled artisan would also have a reasonable expectation to manufacture the sections and narrowing of the occlusion device as disclosed by Meier such that it is configured to contact said biological tube because Harrington suggests that having the sections and narrowing abut the biological tube in the instantly claimed manner is conventional in occlusion devices to occlude a reproductive lumen that are analogous to Jimenez.
Jimenez as modified by Harrington does not explicitly teach wherein each of at least two sections and said narrowing section of said occlusion device is configured to deform independently from other sections and narrowing sections when a force is applied by a peristaltic wave, and a length of at least one of the two sections of said occlusion device corresponds substantially to a wave length of said peristaltic wave in said biological tube, so as to absorb said peristaltic wave. Jimenez does teach that the occluding member may have dimensions that are preferable for the body lumen within which the occluding member is inserted into, wherein the dimensions may consist of relatively small transverse dimensions when the device is in a collapsed configuration as the device is of a flexible/elastic material ([0059]). Because the material used is an elastic material, it would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the occlusion device as disclosed by Jimenez is capable of deforming when a force is applied by a peristaltic wave and that the length and configuration of the occluding device may be altered depending on the intended use of the occlusion device as taught by Jimenez as modified by Harrington, wherein the configuration and length is as claimed by the instant invention so as to absorb a peristaltic .

    PNG
    media_image2.png
    831
    749
    media_image2.png
    Greyscale


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim (US 2016/0089255 A1) in further view of Thorsgard (US 4682592 A), and in further view of Meier (US 20090078270 A1).
Regarding claim 23, Bergheim discloses a method of removing an occlusion device (Figure 7A- occlusion device 700) from a biological tube (Abstract, [0033]- “the present disclosure provides a novel method and apparatus for removing an occlusion device after use”) comprising the steps of: providing a removal device with a 
Bergheim does not disclose wherein said biological tube is a vas deferens, and wherein the removal device with the removing means is inserted in the mouth of a urethra and guided further into the mouth of the vas deferens located in a prostate gland and into the vas deferens to a location of the occlusion device. Thorsgard does teach wherein said biological tube is a vas deferens ([Col 3, lines 36-38]- “method and device for blocking passage of the sperm within the vas deferens”), and wherein a removal device with removing means (Figure 2- elongated hollow tube 20 with retrieval line 25 of the attached to the elongated compressive plug 21 that engages with the hook 26 on the plunger 22) is inserted in the mouth of a urethra and guided further into the mouth of the vas deferens located in a prostate gland and into the vas deferens to a location of the occlusion device (Figure 1- all areas of the male reproductive system are indicated, [Col 3, lines 42-60]- describes the pathway the elongated hollow tube 20 must travel to reach a desired location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of removal of an occlusion device as disclosed by Bergheim to specifically be the removal of an occlusion device placed in the vas deferens through the mouth of the urethra as taught by Thorsgard. A skilled artisan would have been motivated to utilize the method of removal specifically for removal of an occlusion device inserted into the vas deferens because Thorsgard suggests that occlusion devices for contraception are very common and using a removable occlusion device in the vas deferens is not as permanent as a vasectomy or a vasovasectomy (Thorsgard- [Col 1, lines 24-44 & Col 1, line 62- Col 2, line 4]). A skilled artisan would also have a reasonable expectation to use the method of removal of an occlusion device as taught by Bergheim to be specifically the removal of an occlusion device located in a vas deferens as because Thorsgard suggests that the method of removal from the vas deferens is conventional in occlusion devices with a removal device from a biological tube that is analogous to Bergheim.
Bergheim as modified by Thorsgard does not teach wherein said occlusion device comprises at least two sections, wherein each section of the at least two sections is connected by at least one narrowing section, wherein each section of said at least two sections and said narrowing section are configured to contact said biological tube. Meier teaches an occlusion device (Figure 2B- implant 2) comprising of at least two sections (Figure 2B- wide segments 24, 26,30), wherein each section of the at least two sections 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the occlusion device for removal as taught by Bergheim as modified by Thorsgard to comprise at least two sections and at least one narrowing wherein all segments are configured to contact said biological tube as taught by Meier. A skilled artisan would have been motivated to utilize an occlusion device with at least two section and narrowing inserted to abut a biological tube because Meier suggests that an implant of this design allows easy insertion, occlusion, and removal of the implant within the biological tube- specifically the vas deferens (Meier- [0026, 0031]). A skilled artisan would also have a reasonable expectation to manufacture the occlusion device for removal as taught by Bergheim as modified by Thorsgard to be comprised of at least two sections and at least one narrowing wherein they all are configured to contact said biological tube because Meier suggests that this is conventional in systems comprising of occlusion devices to be removably inserted into a biological tube that are analogous to Bergheim as modified by Thorsgard.
wherein each of at least two sections and said narrowing section of said occlusion device is configured to deform independently from other sections and narrowing sections when a force is applied by a peristaltic wave, and a length of at least one of at least two sections of said occlusion device corresponds substantially to a wave length of said peristaltic wave in said biological tube, so as to absorb said peristaltic wave. Bergheim as modified by Thorsgard and Meier teaches wherein the occlusion device is removably inserted within a biological tube (Bergheim- [0007]; Thorsgard- Abstract; Meier- Abstract). Also because the material of the occlusion device is an elastic/ flexible material (Bergheim- [0042] ; Thorsgard- [Col 4, lines 1-7]; Meier- [0035]). Because the material used is an elastic material, it would have been known that the occlusion device as taught by Bergheim as modified by Thorsgard and Meier is capable of having the length of at least of the said two sections corresponds substantially to a wave length of a peristaltic wave of a biological tube so as to absorb the peristaltic wave (see MPEP 2112 for reference regarding inherency) and the elastic material of the device would allow each of the at least two sections and said narrowing would also be capable to deform independently from other sections and narrowing sections as the peristaltic wave within the biological tube propagates throughout the length of the biological tube, wherein the manner of propagation is evidenced in the instant disclosure of the invention (Figures 5 and 9 and its related description). The occlusion device of Bergheim as modified by Thorsgard and Meier inserted within the vas deferens (Thorsgard [Col 3, lines 36-38]; Meier Figure 4) would be subject to the mentioned propagation of the wave (in the manner as evidenced by the instant disclosure of the invention) wherein each section would deform with the specific contraction or expansion of the peristaltic wave as it propagates (see MPEP 2112 for reference regarding inherency). It is also known to one in the art that all biological tubes are prone to a peristaltic wave with a varied wavelength because all biological tubes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the sections of the occlusion device as taught by Bergheim as modified by Thorsgard and Meier are capable of deforming as instantly claimed and having a length corresponding to the wave length as to of a peristaltic wave so as to absorb said peristaltic wave as discussed above. A skilled artisan would have been motivated to understand the instantly claimed situation and interaction of the occlusion device with the inherent peristalsis of the biological tube because Bergheim as modified by Thorsgard and Meier teach the preferred elastic/flexible material of the occlusion device comprised of the two sections and narrowing to be able to function as instantly claimed (Bergheim- [0042]; Thorsgard- [Col 4, lines 1-7]; Meier- [0035]). A skilled artisan would also have known that a peristaltic wave is an innate force within a biological tube that has variable properties depending on the individual and the type of biological tube being referenced. A skilled artisan would also have a reasonable expectation to manufacture the occlusion device to be a deformable material as taught by Bergheim as modified by Thorsgard and Meier wherein the interaction between the biological tube and the occlusion device is conventional in flexible occlusion devices to occlude the lumen of the vas deferens that is analogous to the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150105816 A1 (Rasmusson)- teaches a multiple balloon catheter system to occlude a vascular structure. 
US 20190282270 A1 (Lee- Sepsick) teaches multiple methods for the occlusion of reproductive biological tubes for contraception. 
US 20100063531 A1 (Rudakov) -teaches an occlusion device for the treatment of an aneurysm.
US 20170360550 A1 (Foote)- teaches that occlusion devices may be applied to body lumens that are subject to peristalsis such as the vas deferens
US 20180368965 A1 (Janardhan)- teaches an inflatable device with multiple sections connected by narrowings to be inserted within a biological tube to open up the biological tube.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 9, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786